Cockrill, C. J. The appellants presented the following demand, duly verified, to the county court of Chicot county • for allowance, viz : ''‘Chicot County To .Simmes & Gaines, . ' Nr.- 1887. ■Jan. 11th. .To amount of fee for services in Chicot circuit court and in supreme court of Arkansas, on appeal, in the case of L. ° H. Springer vs. Abner Gaines, collector of Chicot county, to enjoin payment of 20-mills, judgment tax levied pursuant to mandamus from federal court for eastern district of Arkansas, involving about $24,000, the case being won on appeal... $2,000.” The county court rejected the demand. On appeal to the circuit court the county was permitted to enter a demurrer in short upon the record to the statement set forth above; the court sustained the demurrer, and, the plaintiffs not offering to amend, dismissed their action. Treating the plaintiffs’ statement of their account as a complaint, as the parties did in the trial court, and now do here, the judgment must be sustained. Admitting the truth of all the plaintiffs set out in the statement of their demand, nothing is shown to be due'them from the county. It is not alleged that they were employed by the county court — where alone the power to bind the counfy is vested —but only that they performed services in a suit wherein the county collector of taxes was a party. The presumption is that the services were performed for a party to the suit, and we may infer that that party was the collector. But the collector has no power to bind the. county to' pay attorneys’ fees or other expenses of suits brought against him. In the absence of statutory regulation, he, alone, is liable in such cases. Fry v. Chicot County, 37 Ark., 117. The statute (sec. 5859 Mansf. Dig.) makes provision for an allowance by the county court in his favor for reasonable attorney’s fees and other expenses incurred in defending, suits brought against him for performing or attempting to perform any duty in reference to the collection of the revenue. But this is by way of reimbursement or indemnity to the officer. His liability to the attorneys whom he employs remains, and he looks to the county court for indemnity. It is like the attorney’s fee that the courts were formerly authorized to assess against the losing party upon the dissolution of 'an injunction, or the attorney’s docket fee in favor of the successful litigant. They were recovered not at the instance of the attorney who rendered the services, but by his client to aid him in defraying the expenses of the litigation. Bostick v. Cox, 28 Ark., 566; England v. Files, 45 Ark., 580. Reasons of policy may have influenced the legislature in directing that the settlement in such a case should be máde by the county court with the officer whose accounts pass through that tribunal, rather than with' the attorney employed by him. Finding it so directed is enough 1 judicial department. • . It was not error for the county court; or the circuit court •on appeal, to refuse to make the allowance to the plaintiffs. Affirm.